 EVERETT PRODUCTS309Everett Products,Inc.andDistrictLodge No. 64InternationalAssociationofMachinists andAerospaceWorkers,AFL-CIO. Case 1-RC-1891116 December 1987DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN DOTSON AND MEMBERSSTEPHENSAND CRACRAFTThe National Labor Relations Board, by a three-member panel, has considered objections to anelection held 20 August 1987 and the Regional Di-rector's report recommending disposition of them.The election was conducted pursuant to a Stipulat-ed Election Agreement. The tally of ballots shows17 for and 23 against the Petitioner, with 6 chal-lenged ballots,an insufficient number to affect theresults.The Board has reviewed the record in light ofthe exceptions and briefs,has adopted the RegionalDirector's findings and recommendations,and findsthat a certification of results of election should beissued.As mentioned above,the election in this casewas conducted on 20 August 1987. On 31 August1987 the Regional Office received by certifiedmail' from the Petitioner objections to the conductof the election and conduct affecting the results ofthe election.In considering the timeliness of thePetitioner's objections,the Regional Director reliedon Sections 102.69(a) and 102.111(b) of the Board'sRules and Regulations.According to these sec-tions, aparty may file objections to the conduct ofthe election or to conduct affecting the results ofthe election within 7 days after the tally of ballotshas been prepared and, in order to be timely, suchobjections must be received on or before the closeof business of the last day for filing.Thus, the Re-gionalDirector found that the last day for filingobjections in this case was 27 August 1987, and thePetitioner's objections were not timely filed.The Board recently found inDrum Lithogra-phers,287 NLRB 22 (1987), that Section 102.111 ofthe Board'sRules and Regulations, as revised effec-tive 29 September 1986, provides generally thatany document postmarked on the day before (orearlier than)the due date will be timely regardlessof actual receipt. Five specific types of documents,however, including"election objections,"are ex-pressly excluded from the postmark rule and"mustbe received on or before the close of business of thelast day of filing"(emphasisadded).2Therefore,asstated inDrum Lithographers,supra,we find thatthe Board's rule is explicit: ob-jections to elections must bereceivedwithin 7 days.Accordingly, the Regional Director's rejection ofPetitioner's election objections as untimely is af-firmed.CERTIFICATION OF RESULTS OFELECTIONIT IS CERTIFIED that a majority of the valid bal-lots have not been cast for District Lodge No. 64,InternationalAssociation of Machinists and Aero-space Workers, AFL-CIO and thatit isnot the ex-clusive representative of these bargaining unit em-ployees.MEMBER CRACRAFT,dissenting.Iwould consider the Petitioner'sobjections tothe election timely because they were postmarked3days before they were due at theRegionalOffice. See my dissent inDrum Lithographers, 287NLRB 22 (1987).1The postmark on the envelope indicated that the objections weremailed from Washington,D C, on 24 August 19872 See Sec. 102.111(b), supra.287 NLRB No. 32